               Case 1:20-cv-01070 Document 1 Filed 04/23/20 Page 1 of 20



                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF COLUMBIA



 UTE INDIAN TRIBE OF THE UINTAH
 AND OURAY INDIAN RESERVATION,
 988 S. 7500 E.
 Fort Duchesne, Utah 84026,

                                                    COMPLAINT FOR DECLARATORY
                     Plaintiff,                          AND INJUNCTIVE RELIEF
                                                               _____________
     v.


 STEPHEN MNUCHIN, SECRETARY,                          Civil Case No.: _________________
 UNITED STATES DEPARTMENT
 OF THE TREASURY,
 1500 Pennsylvania Ave., N.W.
 Washington, DC 20220

                      Defendant.


          Plaintiff, UTE INDIAN TRIBE OF THE UINTAH AND OURAY INDIAN

RESERVATION, a federally recognized Indian Tribe, by and through counsel, states and alleges

as follows:

                                      INTRODUCTION

          1.   Congress enacted the Coronavirus Aid, Relief, and Economic Security Act (“CARES

Act”), H.R. 748, 116th Cong. (2020), in response to the COVID-19 national public health

emergency. President Trump signed the Act into law on March 27, 2020. Title V of the CARES

Act, Section 5001, amends the Social Security Act by creating the Coronavirus Relief Fund

(“Section 601”), and appropriating $150,000,000,000 for fiscal year 2020 “payments to States,

Tribal governments, and units of local government.” Section 601(a)(1). Title V mandates that the

Secretary of the United States Department of the Treasury “shall reserve . . . $8,000,000,000 of
            Case 1:20-cv-01070 Document 1 Filed 04/23/20 Page 2 of 20



such amount for making payments to Tribal governments.” Section 601(a)(2)(B).

       2.    There are 574 federally recognized Tribal governments that maintain a government-

to-government relationship with the United States. These include Indian tribes and nations in the

lower-48 states such as the Plaintiff Ute Indian Tribe of the Uintah and Ouray Reservation (“Tribe”

or “Ute Tribe”).

       3.    Defendant Steven Mnuchin, Secretary of the U.S. Department of the Treasury

(“Defendant” or “Secretary”), has taken steps to defy Congress’s mandate under the CARES Act

by diverting Title V relief funds away from sovereign tribal governments to more than 230 for-

profit corporations incorporated under the laws of the State of Alaska and their shareholders.

These are “state-chartered and state-regulated private business corporations,” Alaska v. Native

Village of Venetie Tribal Government, 522 U.S. 520, 534 (1998), that conduct business worldwide

through dozens of subsidiaries. These for-profit “state-chartered and state-regulated private

business corporations” are not “Tribal governments,” and thus are not eligible to receive Title V

funds under the plain language of the CARES Act.

       4.    The Secretary’s designation and treatment of these private corporations as Tribal

governments reduces the funds available for allocation and distribution to Plaintiff and other

federally recognized Indian tribes which are in dire need of the funds to support necessary and

increased expenditures caused by the COVID-19 pandemic. The Secretary is required to disburse

all $8,000,000,000 by April 26, 2020, meaning that the threatened harm to Plaintiff is imminent.

Accordingly, Plaintiff seeks a court order to preliminarily and permanently enjoin the Secretary to

allocate and disburse all $8,000,000,000 reserved by Congress to federally recognized Tribal

governments, exclusive of Alaska Native regional corporations and village corporations

(“ANCs”), according to a reasonable formula consistent with the CARES Act.



                                                2
              Case 1:20-cv-01070 Document 1 Filed 04/23/20 Page 3 of 20



                                   JURISDICTION AND VENUE

        5.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1362.

Plaintiff Ute Tribe maintains government-to-government relations with the United States and has

a governing body that is duly recognized by the Secretary of the U.S. Department of the Interior.

Plaintiff asserts claims arising under the Constitution and laws of the United States, including the

Administrative Procedures Act, 5 U.S.C. §§ 701-706. The allegations of the Complaint give rise

to an actual controversy within the meaning of 28 U.S.C. § 2201.

        6.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(e) because the

Defendant, the Secretary of the U.S. Department of the Treasury, is an officer of the United States

and because a substantial part of the actions or omissions giving rise to the claims occurred in this

District, a substantial part of the property that is the subject of the action is situated in this District,

and the Secretary maintains his principal place of business in this District.

                                              PLAINTIFF

        7.      Plaintiff Ute Indian Tribe is a federally recognized Indian tribal government whose

governing body is recognized by the Secretary of the Interior. See Indian Entities Recognized by

and Eligible To Receive Services From the United States Bureau of Indian Affairs, 85 Fed. Reg.

5462-01, 5463 (Jan. 30, 2020). The Ute Indian Tribe exercises sovereign powers of self-

governance and jurisdiction over the Uintah and Ouray Indian Reservation, which was established

pursuant to various Congressional acts and Executive orders, including the Executive Order of

October 3, 1861, confirmed by Congress in the Act of May 5, 1864, § 2 (13 Stat. 63), the Act of

June 15, 1880 (ch. 223, 21 Stat. 1999), and Executive Order of January 5, 1882. The Tribe brings

this cause of action on its own behalf and as parens patriae on behalf of its tribal members to

protect its members’ health, welfare, and economic security and well-being.



                                                     3
             Case 1:20-cv-01070 Document 1 Filed 04/23/20 Page 4 of 20



                                          DEFENDANT

       8.      Defendant Steven Mnuchin, the Secretary of the U.S. Department of the Treasury

(“Treasury”), is charged by Congress with allocating and distributing relief funds to Tribal

governments under Title V of the CARES Act and is sued in his official capacity. The Secretary’s

actions violate the plain language of the Act and threaten Plaintiff and its tribal members with

imminent irreparable injury, as set forth below.

                THE COVID-19 CORONAVIRUS CRISIS AND PANDEMIC

       9.      In December 2019, a novel coronavirus was first detected in Wuhan, Hubei

Province, People’s Republic of China. Since then, the infectious disease, named COVID-19, has

spread rapidly across the globe, causing 182,004 deaths worldwide at this time.1 On March 11,

2020, the World Health Organization declared the COVID-19 outbreak to be a pandemic, stating

its deep concern over both the alarming levels of spread and severity, and the alarming levels of

inaction as the rates of infection continued to rise across the world.2

       10.     On March 13, 2020, President Trump issued a Proclamation declaring a “National

Emergency Concerning the Novel Coronavirus Disease (COVID-19) Outbreak.” The

Proclamation noted the need for all levels of government to implement preventative and proactive

measures to slow the spread of the virus and treat those affected.3




1
  See the John Hopkins Coronavirus Resource Center website, https://coronavirus.jhu.edu/map.html (last
visited on 4/22/2020).
2
  Tedros Adhanom Ghebreyesus, WHO Director-General’s opening remarks at the media briefing on
COVID-19, World Health Org. (Mar. 11, 2020), https://www.who.int/dg/speeches/detail/who-director-
general-s-opening-remarks-at-the-media-briefing-on-covid-19---11-march-2020.
3
  Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID-
19) Outbreak, The White House (Mar. 13, 2020), https://www.whitehouse.gov/presidential-
actions/proclamation-declaring-national-emergency-concerning-novel-coronavirus-disease-covid-19-
outbreak/.

                                                   4
               Case 1:20-cv-01070 Document 1 Filed 04/23/20 Page 5 of 20



        11.     According to the John Hopkins Coronavirus Resource Center, as of April 22, 2020,

the United States has 834,858 cases of COVID-19, and has suffered 45,894 deaths.4 The Centers

for Disease Control and Prevention (CDC) report that “[t]he federal government is working closely

with state, local, tribal, and territorial partners, as well as public health partners, to respond to this

situation.”5

        12.     COVID-19 is causing devastating harm in Indian country. As of April 22, 2020,

the Navajo Nation alone has reported 1,406 cases and 48 deaths related to COVID-19.6 A headline

in the tribal newspaper, the Navajo Times, reads: “Out of caskets, freezer space, funeral home

scrambles to serve COVID-19 families.”7 The Pueblo of Zuni has reported 33 cases.8 And the

Cherokee Nation has reported 28 cases with one fatality as of April 9.9 As the Washington Post

has reported, Native Americans suffer from disproportionately high rates of diabetes, cancer, heart

disease, asthma, factors that place the native population at increased risk of fatal complications

from COVID-19.10




4
   See John Hopkins Coronavirus Resource Center website, https://coronavirus.jhu.edu/map.html (last
visited on 4/22/2020).
5
   Ctrs. for Disease Control and Prevention, Situation Summary, https://www.cdc.gov/coronavirus/2019-
ncov/cases-updates/summary.html (last updated Apr. 7, 2020).
6
   Navajo Epidemiology Center Coronavirus Response, Navajo Nation COVID-19 Cases, https://navajo-
nation-coornavirus-response-ndoh-nec.hubarcgiscom (last visited 4/22/2020).
7
  Navajo Times, 4/16/2020, p. 1.
8
    Press Release, Pueblo of Zuni, Public Notice to the Zuni Community (Apr. 15, 2020),
http://www.ashiwi.org/COVID19/DailyPSAUpdate4-15-20.pdf.
9
  Chris Polansky, Following First Death, Cherokee Nation Braces for Increase in Coronavirus Cases, Pub.
Radio Tulsa (Apr. 9, 2020), https://www.publicradiotulsa.org/post/following-first-death-cherokee-nation-
braces-increase-coronavirus-cases.
10
   “Indian Country, where residents suffer disproportionately from disease, is bracing for coronavirus,”
Washington Post, 4/4/2020, https://www.washingtonpost.com/climate-environment/2020/04/04/native-
american-coronavirus/ (last visited on 4/22/2020).

                                                    5
             Case 1:20-cv-01070 Document 1 Filed 04/23/20 Page 6 of 20



  THE IMPACT OF COVID-19 ON PLAINTIFF’S GOVERNMENTS AND CITIZENS

       13.     In creating the Title V Tribal government stabilization fund, numerous members of

Congress spoke directly to the tremendous hardships that COVID-19 has inflicted on federally

recognized Tribal governments. These governments have needed to engage in robust public health

activities and to provide enhanced health care and other essential public services in response to the

pandemic. Simultaneously, the revenues from tribally-owned businesses that would normally

support those governmental activities have evaporated overnight because Tribal governments have

closed those businesses to help fight the virus and protect their communities, especially their elders

and other high risk populations.

                             The Uintah and Ouray Indian Reservation

       14.     The Uintah and Ouray Indian Reservation encompasses more than 4.5 million acres

of trust and fee lands located in the northeastern quadrant of the State of Utah. In terms of land

size, the Uintah and Ouray Reservation is the second-largest Indian reservation in the United

States. The Tribe has approximately 3,157 enrolled members and over half its membership resides

on the Reservation.

       15.     The Ute Indian Tribe’s tribal government provides services to its citizens and

manages the Reservation through 60 tribal departments and agencies, including public safety and

law enforcement services; a tribal jail; a civil, criminal and juvenile court system; critical

infrastructure; maintenance services for government and community facilities; a health clinic;

behavioral health and social services; an energy and minerals department; fish and wildlife

department; tribal emergency management department; elder care and adult education programs;

a Head Start program; and community programs for youth and adults.

       16.     The Tribe also operates several tribal businesses on the Uintah and Ouray



                                                  6
             Case 1:20-cv-01070 Document 1 Filed 04/23/20 Page 7 of 20



Reservation including a supermarket, gas stations, a bowling alley, a tribal feedlot, an oilfield

services company, and an energy exploration and development company.                   The Tribe’s

governmental programs and tribal enterprises employ approximately 741 people, seventy-five

percent of whom are tribal members.

       17.     In response to the COVID-19 crisis, the Ute Indian Tribe declared a State of

Emergency and issued a shelter in place order. The Tribe has placed non-essential employees on

paid administrative leave and has closed all of its enterprises, except the gas stations. The closure

of these enterprises has severely impacted the Tribe’s income which the Tribe needs to fund

essential government services and employee salaries. The biweekly cost for paid administrative

leave alone is $750,000.00 in base wages, excluding benefits.

       18.     The Ute Indian Tribe has already appropriated $2,693,000 for emergency assistance

grants to tribal members through a tribal Disaster Relief Program. The Tribe is also incurring

substantial additional expenses to address the COVID-19 crisis.          For example, the Tribe’s

Emergency Management Department has been tasked with providing assistance to Reservation

residents and maintaining basic services such as meals for children and elders who normally eat at

school and senior citizen centers, increased garbage and sanitation services, policing, and other

basic services. The emergency services provided by the Ute Indian Tribe during the State of

Emergency are unbudgeted expenses.

       19.     As of April 22, 2020, the Tribe’s emergency efforts have prevented any COVID-

19 cases on the Uintah and Ouray Reservation.

       20.     The Ute Indian Tribe submitted the Certification for Requested Tribal Data through

the Department of Treasury website portal necessary to participate in the disbursement of CARES

Act Title V funding on April 16, 2020.



                                                 7
                Case 1:20-cv-01070 Document 1 Filed 04/23/20 Page 8 of 20



    CONGRESS APPROPRIATED CORONAVIRUS RELIEF FUNDS FOR TRIBAL
       GOVERNMENTS—NOT FOR ALASKA NATIVE CORPORATIONS

          21.    Title V of the CARES Act, Section 5001, amends the Social Security Act by

creating the Coronavirus Relief Fund (“Section 601”) and appropriating $150,000,000,000 for

fiscal year 2020 “payments to States, Tribal governments, and units of local government.” Section

601(a)(1). Title V mandates that the Secretary of the U.S. Department of the Treasury “shall

reserve . . . $8,000,000,000 of such amount for making payments to Tribal governments.” Section

601(a)(2)(B). The Secretary is required to disburse these stabilization funds to Tribal governments

“not later than 30 days after the date of enactment of this section,” Section 601(b)(1), that is by

April 26, 2020.

          22.    States, Tribal governments, and units of local government must use Title V funds

“to cover only those costs of the State, Tribal government, or unit of local government that— (1)

are necessary expenditures incurred due to the public health emergency with respect to the

Coronavirus Disease 2019 (COVID–19); (2) were not accounted for in the budget most recently

approved as of the date of enactment of this section for the State or government; and (3) were

incurred during the period that begins on March 1, 2020, and ends on December 30, 2020.” Section

601(d).

          23.    The portion of the $8,000,000,000 paid “to a Tribal government shall be the amount

the Secretary shall determine, in consultation with the Secretary of the Interior and Indian Tribes,

that is based on increased expenditures of each such Tribal government (or a tribally-owned entity

of such Tribal government) relative to aggregate expenditures in fiscal year 2019 by the Tribal

government (or tribally-owned entity) and determined in such manner as the Secretary determines

appropriate to ensure that all amounts available under subsection (a)(2)(B) for fiscal year 2020 are

distributed to Tribal governments.” Section 601(c)(7).

                                                 8
              Case 1:20-cv-01070 Document 1 Filed 04/23/20 Page 9 of 20



        24.     Congress defined the three types of governments to whom the Secretary is

authorized to pay relief funds. “The term ‘State’ means the 50 States, the District of Columbia,

the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, the Commonwealth

of the Northern Mariana Islands, and American Samoa.” Section 601(g)(4). “The term ‘unit of

local government’ means a county, municipality, town, township, village, parish, borough, or other

unit of general government below the State level with a population that exceeds 500,000.” Section

601(g)(2).

        25.     Under Title V, “[t]he term ‘Tribal government’ means the recognized governing

body of an Indian Tribe.” Section 601(g)(5) (emphasis added). Title V further provides that “[t]he

term ‘Indian Tribe’ has the meaning given that term in section 4(e) of the Indian Self-

Determination and Education Assistance Act (25 U.S.C. 5304(e)).” Section 601(g)(1).

        26.     The Indian Self-Determination and Education Assistance Act (ISDEAA) defines

“Indian tribe” as “any Indian tribe, band, nation, or other organized group or community, including

any Alaska Native village or regional or village corporation as defined in or established pursuant

to the Alaska Native Claims Settlement Act (85 Stat. 688) [43 U.S.C. §1601 et seq.], which is

recognized as eligible for the special programs and services provided by the United States to

Indians because of their status as Indians.” 25 U.S.C. § 5304(e) (emphasis added). Notably, while

this definition includes Alaska Native villages or regional or village corporations, it does so only

if those entities are also “recognized as eligible for the special programs and services provided by

the United States to Indians because of their status as Indians.” Id. (emphasis added)

        27.     In the Federally Recognized Indian Tribe List Act of 1994, Pub. L. No. 103-454

(108 Stat. 4791, 4792) (“Tribe List Act”), Congress required the Secretary of the U.S. Department

of the Interior (“Interior”) to prepare a list of exactly those entities: “The Secretary [of the Interior]



                                                    9
             Case 1:20-cv-01070 Document 1 Filed 04/23/20 Page 10 of 20



shall publish in the Federal Register a list of all Indian tribes which the Secretary recognizes to be

eligible for the special programs and services provided by the United States to Indians because of

their status as Indians.” 25 U.S.C. § 5131(a) (emphasis added).

       28.     As it does each year, on January 30, 2020, acting pursuant to the Tribe List Act,

Interior published its list of 574 “Indian Entities Recognized by and Eligible To Receive Services

From the United States Bureau of Indian Affairs.” 85 Fed. Reg. 5462-01 (Jan. 30, 2020) (“This

notice is published pursuant to Section 104 of the Act of November 2, 1994 (Pub. L. 103-454; 108

Stat. 4791, 4792) . . . .”). These recognized entities include “Indian Tribal Entities Within the

Contiguous 48 States Recognized by and Eligible To Receive Services From the United States

Bureau of Indian Affairs” as well as “Native Entities Within the State of Alaska Recognized by

and Eligible To Receive Services From the United States Bureau of Indian Affairs.” Id. at 5462,

5466 (noting “We have continued the practice of listing the Alaska Native entities separately for

the purpose of facilitating identification of them.”).

       29.     While this list of 574 federally recognized Indian tribes includes more than 200

Alaska Native villages, it does not include any Alaskan Native regional or village corporations

(“ANCs”). Because ANCs are not “recognized as eligible for the special programs and services

provided by the United States to Indians because of their status as Indians,” they are not “Indian

Tribes” for purposes of Title V of the CARES Act. And because ANCs are not “Indian Tribes,”

they are not “Tribal governments,” which Title V defines as “the recognized governing body of an

Indian Tribe.” Section 601(g)(5).

       30.     Accordingly, ANCs are not eligible to receive any Coronavirus Relief Fund

payments under Title V of the CARES Act. The Act specifies that the Secretary “shall” distribute

Title V relief funds to “each State and Tribal government.” Section 601(b)(1). The statutory



                                                  10
              Case 1:20-cv-01070 Document 1 Filed 04/23/20 Page 11 of 20



language is mandatory and unambiguous. The Secretary has no discretion to disregard Congress’s

mandate by designating and treating ANCs as “Tribal governments.” The Secretary is required to

carry out the Congressional intent by disbursing relief funds to federally recognized Tribal

governments, exclusive of ANCs. This is the only interpretation of the CARES Act that gives

effect to the Congressional intent.

        31.      ANCs are not governments—they are for-profit corporations incorporated under

the laws of the State of Alaska, created pursuant to the Alaska Native Claims Settlement Act

(ANCSA). See 43 U.S.C. § 1602(g), (j) (defining Alaska Native regional corporations and village

corporations).     These private corporations, like other corporations, are owned by their

shareholders, including non-Indian shareholders. And ANCs, like other corporations, have access

to funding opportunities under other sections of the CARES Act, whereas Tribal governments are

not eligible for all of those funding sources. Congress is clear that Title V relief funds are to

supplement “government” budgets, not corporate coffers. Section 601(d)(2).

        32.      There are more than 230 separate ANCs, including 12 regional corporations and

approximately 225 village corporations.11 The 12 regional corporations alone have over 138,000

shareholders,12 and own scores of corporate subsidiaries, operating in all 50 states and countries

across the globe.13 Their business holdings include everything from construction to pipeline



11
   Res. Dev. Council, Alaska Native Corporations, https://www.akrdc.org/alaska-native-corporations (last
visited 4/222020). A 13th Regional Corporation was also formed for non-resident Alaska Natives, but the
current status of the 13th Regional Corporation is unclear. See, e.g., ANCSA Reg’l Ass’n, About the Alaska
Native Claims Settlement Act, https://ancsaregional.com/about-ancsa/ (last visited 4/22/2020) (noting that
the 13th Regional Corporation was involuntarily dissolved by the State of Alaska in 2013).
12
   ANCSA Reg’l Ass’n, Economic Impacts, https://ancsaregional.com/economic-impacts/ (last visited
4/22/2020).
13
   Res. Dev. Council, Alaska Native Corporations, https://www.akrdc.org/alaska-native-corporations (last
visited 4/22/2020); NANA Reg’l Corp. Inc., Overview (May 17, 2017),
https://www.nana.com/regional/shareholder-relations/Shareholder-
Preference/files/2017_NRC_One_Sheet_OVR_0256_1024_Part1.pdf.

                                                   11
               Case 1:20-cv-01070 Document 1 Filed 04/23/20 Page 12 of 20



maintenance to real estate management to telecommunications to government and military

contracting to environmental remediation to facilities maintenance to catering and camp services

to venture capital and financial management to aerospace engineering.14

         33.     Nor do ANCs have “recognized governing bodies.” A “recognized governing

body” pertains to a political body that serves the interests of “citizens,” the “body politic,” not

corporate shareholders. ANCs are not governments, they do not govern, and they do not provide

government services. Instead, ANCs have corporate boards of directors and are owned by private

individuals. See 43 U.S.C. § 1606(f) (providing that the management of regional corporations

“shall be vested in a board of directors”). Because ANCs do not have “recognized governing

bodies,” they do not qualify as “Tribal governments” under Title V and are not eligible for relief

funds.

         34.     Even if such boards could be characterized as “governing bodies,” which they

cannot, these boards are not “recognized.” “Recognition” is an Indian law term of art that refers

to entities with a government-to-government relationship with the United States, which ANCs

simply do not have. While the Secretary of the Interior recognizes Tribal governments, they do

not recognize as authoritative the so-called governing bodies of ANCs. See, e.g., Indian Entities

Recognized by and Eligible To Receive Services From the United States Bureau of Indian Affairs,

85 Fed. Reg. 5462-01, 5462 (Jan. 30, 2020) (Interior stating that “The listed Indian entities are

acknowledged to have the immunities and privileges available to federally recognized Indian

Tribes by virtue of their government-to-government relationship with the United States as well as

the responsibilities, powers, limitations, and obligations of such Tribes.”). ANCs openly represent


14
   See Res. Dev. Council, Alaska Native Corporations, https://www.akrdc.org/alaska-native-corporations
(last visited 4/22/2020); Alaska Bus., The 2019 Top 49ers, https://digital.akbizmag.com/issue/october-
2019/the-2019-top-49ers/ (last visited 4/22/2020).


                                                 12
             Case 1:20-cv-01070 Document 1 Filed 04/23/20 Page 13 of 20



in their own public-facing materials that they do not maintain a government-to-government

relationship with the United States.15

     THE SECRETARY’S DESIGNATION OF ALASKA NATIVE CORPORATIONS
            AS TRIBAL GOVERNMENTS VIOLATES THE CARES ACT

       35.     Congress mandated that the Secretary only allocate and distribute Title V relief

funds to federally recognized Tribal governments. Nevertheless, the Secretary has determined to

treat ANCs as “Tribal governments” for purposes of making these payments. The Secretary’s

action violates the CARES Act.

       36.     In order to determine the amounts that would be paid to each Tribal government

under Title V, and as a condition of funding, the Secretary requested certain data from Tribal

governments on or about Monday, April 13, 2020, publishing a Certification for Requested Tribal

Data (“Certification”) form on the Treasury website.16

       37.     It is clear from the Certification form that the Secretary has determined to treat

ANCs as Tribal governments for purposes of allocating and disbursing Title V Coronavirus Relief

Funds. The Certification asks each funding applicant to state its “Population: Total number of

Indian Tribe Citizens/Members/Shareholders, as of January 1, 2020” (italics added) and includes

a Note defining “Indian Tribe” as “any Indian tribe, band, nation, or other organized group or

community, including any Alaska Native village or regional or village corporation as defined in

or established pursuant to the Alaska Native Claims Settlement Act (85 Stat. 688, 43 U.S.C. 1601

et seq.), which is recognized as eligible for the special programs and services provided by the


15
    See, e.g., ANCSA Reg’l Ass’n, Overview of Entities Operating in the Twelve Regions,
https://ancsaregional.com/overview-of-entities/ (last visited 4/22/2020) (stating that both regional
corporations and village corporations “do not possess a government-to-government relationship with the
federal government”).
16
   U.S. Dep’t of the Treasury, Submission Required for Receipt of Coronavirus Relief Fund Payments (Apr.
13, 2020), https://forms.treasury.gov/caresact/stateandlocal (last visited 4/22/2020).


                                                  13
             Case 1:20-cv-01070 Document 1 Filed 04/23/20 Page 14 of 20



United States to Indians because of their status as Indians.”

       38.     The Certification also asks for “Land Base: Total number of land acres held by the

Indian Tribe and any tribally-owned entity (to include entities in which the Indian Tribe maintains

at least 51% ownership) as of January 1, 2020 (to include lands held in trust by the United States,

owned in restricted fee status, owned in fee, or selected pursuant to the Alaska Native Claims

Settlement Act).” Lands “selected pursuant to the Alaska Native Claims Settlement Act” are

ANC-owned lands. In Alaska v. Native Village of Venetie Tribal Government, 522 U.S. 520

(1998), the Supreme Court explained that through ANCSA “Congress authorized the transfer of .

. . approximately 44 million acres of Alaska land to state-chartered private business corporations,”

id. at 524, “without any restraints on alienation or significant use restrictions, and with the goal of

avoiding ‘any permanent racially defined institutions, rights, privileges, or obligations,’” id. at

532-33 (citations omitted).17 ANC-owned lands are not Indian country. Id.

       39.     The Treasury website provides that “Governments eligible for payments must

provide payment information and required supporting documentation through the electronic

[Certification] form accessible below. To ensure payments are made within the 30-day period

specified by the CARES Act, governments must submit completed payment materials not later

than 11:59 p.m. EDT on April 17, 2020. Eligible local and Tribal governments that do not provide

required information—and in the case of a local government, the required certification—by 11:59

p.m. EDT on April 17, 2020, may not receive any payment from the Fund.”18 According to the

website of the U.S. Department of the Interior, Indian Affairs, payments will be paid no later than



17
    See also ANCSA Reg’l Ass’n, Overview of Entities Operating in the Twelve Regions,
https://ancsaregional.com/overview-of-entities/ (last visited 4/22/2020) (“Through ANCSA, Alaska Native
corporations hold title to roughly 44 million acres of land held in private corporate ownership.”).
18
   U.S. Dep’t of the Treasury, The CARES Act Provides Assistance for State and Local Governments,
https://home.treasury.gov/policy-issues/cares/state-and-local-governments (last visited 4/22/2020).

                                                  14
              Case 1:20-cv-01070 Document 1 Filed 04/23/20 Page 15 of 20



April 24, 2020, once the recipient has registered through the web portal.19

        40.     The Secretary’s designation of ANCs as Tribal governments for purposes of

allocating and distributing Title V Coronavirus Relief Funds is a final agency action for purposes

of judicial review under 5 U.S.C. § 704.

                  PLAINTIFF HAS STANDING TO PURSUE THIS ACTION

        41.     The Secretary’s action threatens the Plaintiff Ute Indian Tribe and its members with

imminent, irreparable injury.        The Tribe has submitted its Certification with all required

information to the Secretary to receive funds under Title V. The Secretary must distribute these

funds by April 26, 2020.

        42.     Once the Secretary allocates and distributes the defined, limited pool of Title V

Coronavirus Relief Funds to Tribal governments, inclusive of ANCs, the Plaintiff Tribe will lose

any access or ability to receive the portion of that limited pool illegally appropriated to the ANCs.

Plaintiff Ute Indian Tribe is in dire need of these funds to cover the governmental costs resulting

from the increased and necessary expenditures associated with the COVID-19 pandemic. The

Tribe’s most recent budgets could not foresee and did not account for the tremendous financial

strain that a global pandemic would place on its governmental operations.

        43.     The Ute Indian Tribe has already expended significant funds as a result of the

COVID-19 crisis, including $2,693,000 in emergency assistance grants to tribal members through

a tribal Disaster Relief Program. In addition, the Tribe is providing a broad array of unbudgeted

emergency services, including, for example, daily operation of its Emergency Management

Department, delivering meals to elders and children no longer able to access senior centers and


19
  Indian Affairs, U.S. Dep’t of the Interior, Indian Affairs to Assist Tribes Eligible to Receive Funding from
Treasury Under the Coronavirus Relief Fund (Apr. 14, 2020), https://www.bia.gov/as-ia/opa/online-press-
release/indian-affairs-assist-tribes-eligible-receive-funding-treasury-under (last visited 4/22/2020).


                                                     15
              Case 1:20-cv-01070 Document 1 Filed 04/23/20 Page 16 of 20



public schools, increased cleaning and sanitation supplies and work, accounting services

associated with tracking expenditures above normal budgeted activity, and planning for the

reopening of tribal government. The Ute Indian Tribe has been forced to maintain all essential

services for its citizens despite a reservation-wide shelter-in-place State of Emergency order and

the closure of its tribal government and virtually all of its tribal enterprises.

        44.     The increased and necessary expenditures by Plaintiff and other federally

recognized Tribal governments resulting from the devastating impacts of the COVID-19 pandemic

are exactly the costs that Congress intended the Coronavirus Relief Funds to cover. Congress did

not intend for these funds to be paid to private, for-profit corporations, who seek to maximize

financial return for their tens of thousands of individual shareholders.

        45.     Two scenarios illustrate the injury caused by the Secretary’s designation of ANCs

as Tribal governments for purposes of allocating and distributing Title V Coronavirus Relief

Funds. Under the first scenario, if the Secretary allocates the $8,000,000,000 equally among all

574 federally recognized Tribal governments, each Tribal government would receive just under

$14,000,000. If the Secretary includes the 237 ANCs, however, an equal allocation among all 811

entities would reduce that amount to less than $10,000,000, a difference of more than $4,000,000

for each of the 574 federally recognized Tribal governments. The Plaintiff Ute Indian Tribe would

thus lose approximately 30% of its properly allocated share of Title V funds through the illegal

appropriation of those funds to ANCs.

        46.     Under the second scenario, the Secretary may allocate the $8,000,000,000

considering the population, land base, employees, and expenditures of each Tribal government.

The data requested by the Certification form indicates that the Secretary is considering this

approach. Under this approach, the ANCs will have an outsized impact. Together, the ANCs own



                                                   16
              Case 1:20-cv-01070 Document 1 Filed 04/23/20 Page 17 of 20



approximately 44 million acres of land.20 These landholdings are equivalent to the total trust land

base of all federally recognized Tribal governments in the lower-48 states combined.21 The 12

regional ANCs alone have over 138,000 shareholders, employ more than 43,000 people

worldwide, and generated more than $10.5 billion in revenues in 2018.22 Under any formula that

considers ANCs’ corporate shareholders, land base, employees, and expenditures, the relief funds

available to federally recognized Tribal governments, including the Ute Indian Tribe, will be vastly

reduced.

        47.     Under either scenario, because some ANCs are closely affiliated with federally

recognized Alaska Native villages, and many corporate shareholders are tribal members, some

entities in Alaska would effectively “double dip” (in some cases “triple dip”) from the limited pool

of funds, with the same community receiving duplicative funding – one allotted to the

corporation(s), and the other directly to the federally recognized Tribal government. On the other

hand, if the Secretary properly allocates and distributes Title V funds directly to federally

recognized Tribal governments only, Alaska Native villages may use their funds in partnership

with ANCs if they determine that is the most effective way to meet the needs of their communities,

consistent with the other requirements of the Act.

        48.     This Court can redress the Secretary’s injury to the Plaintiff Ute Tribe by awarding

declaratory and injunctive relief enjoining the Secretary not to treat ANCs as Tribal governments


20
   Res. Dev. Council, Alaska Native Corporations, https://www.akrdc.org/alaska-native-corporations (last
visited 4/22/2020).
21
   Office of the Special Tr. for American Indians, U.S. Dep’t of the Interior, OST Statistics and Facts,
https://www.doi.gov/ost/about_us/Statistics-and-Facts (last visited 4/22/2020) (“The Indian trust consists
of 55 million surface acres and 57 million acres of subsurface minerals estates held in trust by the United
States for American Indians, Indian tribes and Alaska Natives. Over 11 million acres belong to individual
Indians and nearly 44 million acres are held in trust for Indian tribes.”).
22
   See Res. Dev. Council, Alaska Native Corporations, https://www.akrdc.org/alaska-native-corporations
(last visited 4/22/2020).


                                                    17
              Case 1:20-cv-01070 Document 1 Filed 04/23/20 Page 18 of 20



for purposes of allocating and distributing Title V Coronavirus Relief Funds, and enjoining the

Secretary to allocate and disburse all $8,000,000,000 reserved by Congress under Title V to

federally recognized Tribal governments, exclusive of ANCs, according to a reasonable formula

consistent with the CARES Act.

                                             COUNT I
   (Declaratory and Injunctive Relief under 5 U.S.C. § 706 and 28 U.S.C. §§ 2201-2202)

        49.     Plaintiff restates, realleges, and incorporates by reference all preceding paragraphs

and allegations.

        50.     The APA authorizes judicial review of federal agency actions. 5 U.S.C. § 702.

        51.     The APA provides that the reviewing Court shall hold unlawful and set aside

agency action, findings, and conclusions found to be arbitrary, capricious, an abuse of discretion,

or otherwise not in accordance with law. 5 U.S.C. § 706(2)(A). It further provides that a reviewing

Court shall hold unlawful and set aside agency action, findings, and conclusions found to be in

excess of statutory jurisdiction, authority, or limitations, or short of statutory right. 5 U.S.C. §

706(2)(C).

        52.     Under Title V of the CARES Act, Alaska Native regional corporations and village

corporations do not meet the statutory definition of “Tribal government,” do not meet the statutory

definition of “Indian Tribe,” and do not have a “recognized governing body.”

        53.     By designating ANCs as Tribal governments for purposes of allocating and

distributing Title V Coronavirus Relief Funds, the Secretary has acted in a manner that is arbitrary,

capricious, an abuse of discretion, and not in accordance with law, in violation of the CARES Act

and the APA, 5 U.S.C. §§ 701-706. Plaintiff Ute Indian Tribe is entitled to an order declaring the

same.



                                                 18
              Case 1:20-cv-01070 Document 1 Filed 04/23/20 Page 19 of 20



        54.        By designating ANCs as Tribal governments for purposes of allocating and

distributing Title V Coronavirus Relief Funds, the Secretary has acted in a manner that is in excess

of statutory jurisdiction, authority, or limitations, or short of statutory right, in violation of the

CARES Act and the APA, 5 U.S.C. §§ 701-706. Plaintiff Ute Indian Tribe is entitled to an order

declaring the same.

        55.        Plaintiff Ute Indian Tribe is entitled to an emergency temporary restraining order,

and preliminary and permanent injunctive relief, enjoining the Secretary from designating or

otherwise treating ANCs as Tribal governments for purposes of allocating and distributing Title V

Coronavirus Relief Funds, and enjoining the Secretary to allocate and disburse all $8,000,000,000

reserved by Congress to federally recognized Tribal governments, exclusive of ANCs, according

to a reasonable formula consistent with the CARES Act.

                                        PRAYER FOR RELEF

        WHEREFORE, the Plaintiff Ute Indian Tribe respectfully requests that this Court:

        56.        Enter a declaratory judgment pursuant to 28 U.S.C. § 2201 in favor of Plaintiff Ute

Indian Tribe that the Secretary’s designation of Alaska Native regional corporations and village

corporations as Tribal governments for purposes of allocating and distributing Title V Coronavirus

Relief Funds is arbitrary and capricious, an abuse of discretion, and otherwise not in accordance

with law.

        57.        Enter a declaratory judgment pursuant to 28 U.S.C. § 2201 in favor of Plaintiff Ute

Indian Tribe that the Secretary’s designation of Alaska Native regional corporations and village

corporations as Tribal governments for purposes of allocating and distributing Title V Coronavirus

Relief Funds is in excess of the Secretary’s statutory jurisdiction, authority, limitations, or short of

statutory right.



                                                   19
             Case 1:20-cv-01070 Document 1 Filed 04/23/20 Page 20 of 20



       58.     Preliminarily and permanently enjoin the Secretary not to designate or otherwise

treat Alaska Native regional corporations and village corporations as Tribal governments for

purposes of allocating and distributing Title V Coronavirus Relief Funds, and enjoining the

Secretary to allocate and disburse all $8,000,000,000 reserved by Congress to federally recognized

Tribal governments, exclusive of Alaska Native regional corporations and village corporations,

according to a reasonable formula consistent with the CARES Act.

       59.     Award Plaintiff Ute Indian Tribe its reasonable attorney’s fees, costs and such other

relief as the Court deems just and appropriate.

       DATED this 23rd day of April, 2020.

                                             FREDERICKS PEEBLES & PATTERSON LLP

                                             s/ Rollie E. Wilson
                                             Rollie E. Wilson (D.C. Bar No. 1008022)
                                             401 9th Street, N.W., Suite 700
                                             Washington, D.C. 20004
                                             Telephone: (202) 450-4887
                                             Facsimile: (202) 450-5106
                                             Email: rwilson@ndnlaw.com


                                             s/ Frances C. Bassett
                                             Frances C. Bassett, (CO Bar No. 11970),
                                             Pro Hac Vice Admission
                                             Jeremy J. Patterson, (CO Bar No. 38192),
                                             Pro Hac Vice Admission
                                             Jeffrey S. Rasmussen, (WA Bar No. 21121),
                                             Pro Hac Vice Admission
                                             1900 Plaza Drive
                                             Louisville, Colorado 80027
                                             Telephone: (303) 673-9600
                                             Facsimile: (303) 673-9155/9839
                                             Email: fbassett@ndnlaw.com
                                             Email: jpatterson@ndnlaw.com
                                             Email: jrasmussen@ndnlaw.com

                                             Counsel for Plaintiff Ute Indian Tribe of the Uintah
                                             and Ouray Reservation

                                                  20
